
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.38


SETTLEMENT AGREEMENT


    THIS SETTLEMENT AGREEMENT is made this 30th day of March, 2001, between WIND
RIVER SYSTEMS KABUSHIKI KAISHA, a corporation organized and existing under the
laws of Japan and having its registered office at Ebisu Prime Square Tower,
1-1-39 Hiroo, Shibuya-ku, Tokyo 150-0012, Japan ("WRSKK"), and KOBE STEEL, LTD.,
a corporation organized and existing under the laws of Japan and having its
registered office at 5-1 Wakinohama-Kaigandori 1-chome, Chuo-ku, Kobe, Japan
("Kobe") and

    WHEREAS, in 1989, Wind River Systems, Inc., a corporation organized and
existing under the laws of the State of California, USA ("WRSI"), Kobe, and the
other shareholders of WRSKK, entered into the Nihon Wind River Systems KK Joint
Venture Agreement, which they amended by that certain Amended Joint Venture
Agreement dated 1 October 1991 (These two agreements and their incidental and
related agreements shall be referred to collectively herein as the "JVA");

    WHEREAS, WRSKK and Kobe entered into that certain Master Distributor
Agreement dated 3 December 1990 (This agreement and its incidental and related
agreements shall be referred to collectively herein as the "MDA");

    WHEREAS, WRSI, WRSKK, and Kobe terminated their business relationships
involving WRSI computer software and other products ("WRSI Products") arising
out of the JVA and MDA as of 31 December 2000; and

    WHEREAS, a number of unresolved issues remain from the termination of said
JVA and MDA and the parties desire to resolve said issues upon the terms and
conditions described below.

    NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

    Section 1.  Confirmation.  WRSI terminated sales of WRSI Products through
distributors of WRSKK or through other distributors in Japan as of 31
December 2000. The parties have discussed, confirmed, and mutually agree upon
the following facts:

1.As a result of Kobe conveying its shares in WRSKK to WRSI on 28 December 2000,
the JVA was amicably terminated.

2.The MDA was amicably terminated as of 31 December 2000.

3.Kobe has introduced and will continue to introduce any customers it has
developed pursuant to its activities under the MDA to WRSKK or its designee and
will assist in the orderly continuation of all transactions dealing with WRSI
Products. However, WRSKK and its designee shall not be responsible for or assume
any of Kobe's liabilities (not only monetary liabilities, but service
liabilities, and any and all liabilities of any type and nature) to any of
Kobe's customers even if WRSKK or its designee received an introduction to the
customer from Kobe and entered into a business relationship with said customer.

4.Pursuant to the terms and conditions of this Agreement, WRSKK agrees to pay to
Kobe a sum certain to settle any claims arising out of the termination of the
JVA and MDA, if any, and for Kobe's customer list, goodwill, etc. (hereinafter
referred to collectively as "Settlement Proceeds"). The particular breakdown of
how the Settlement Proceeds will be allocated among the various matters will be
determined upon discussions between the parties hereto as provided in Section 4
below. Upon WRSKK's payment and Kobe's receipt of the Settlement Proceeds, each
party, representing all of each party's respective subsidiaries, affiliated
companies, directors, officers, and employees thereof, releases and forever
discharges the other party, representing all of said party's subsidiaries,
affiliated companies, directors, officers, and employees thereof, for all claims
arising out of or resulting from the termination of the JVA and MDA.

--------------------------------------------------------------------------------

5.To date Kobe has purchased from WRSI and retains in its current inventory a
certain quantity of a WRSI Product called a "Chip Bundle". The parties agree
that Kobe shall be entitled to continue to sell its current inventory of said
Chip Bundles in Japan. Kobe agrees not to make additional new purchases of said
Chip Bundles and WRSKK agrees not to purchase and will not allow WRSI to
purchase any Chip Bundles from Kobe.

6.The parties hereto agree that as between them there are no claims, debts,
obligations, or liabilities arising out of the termination of the JVA and MDA
other than those specifically identified in this Agreement.

    Section 2.  Customer Introduction Assistance.  

1.Kobe has disclosed and shall disclose to WRSKK or its designee the following
information immediately after the parties execute this Agreement:

a.A list of all customers with whom Kobe has or had business transactions under
the MDA;

b.The contents of any contracts or maintenance agreements between Kobe and any
customers identified in the preceding clause; and

c.A list of potential customers discovered during Kobe's business activities
during the period from 1 January 2001 to 30 March 2001 with whom Kobe believes
that WRSKK or its designee have a chance to conclude an agreement and a report
on the status of all negotiations in progress.



2.Kobe agrees that WRSKK or its designee are free to conclude contracts for WRSI
Products and other products with the persons or entities identified by Kobe in
the preceding clauses and Kobe agrees to cooperate in such activities with WRSKK
and its designee.

3.The prior clauses notwithstanding, upon the expiration of the one (1) year
term of any maintenance agreements identified in clause 1.b. of this Section 2
above, WRSKK or its designee shall succeed to the rights of Kobe under said
maintenance agreements. However, WRSKK or its designee may propose in advance
whatever terms and conditions it may require in order to succeed to said
maintenance agreements. In addition, Kobe agrees to cooperate with WRSKK or its
designee in the orderly succession of said maintenance agreements without
additional compensation unless the parties mutually determine in writing in
advance that Kobe should receive and that WRSKK should pay additional
compensation for any such services.

    Section 3.  Settlement Proceeds.  

1.WRSKK hereby recognizes that it has a duty to pay to Kobe as Settlement
Proceeds the sum of Three Hundred Million Japanese Yen (JPY300,000,000). Said
Settlement Proceeds shall be paid by wire transfer to an account designated by
Kobe by 30 March 2001.

2.WRSKK hereby agrees that it or its designee shall make payment to Kobe as
provided in the preceding clause. Moreover, WRSKK agrees that it will bear the
cost of the telegraphic transfer handling charges.

    Section 4.  Allocation of Settlement Proceeds.  Based upon discussions
between the parties regarding the customer information disclosed to WRSKK or its
designee pursuant to Section 1.4 of this Agreement, the parties will decide by
27 April 2001 the particular breakdown of how the Settlement Proceeds will be
allocated among the various matters (the "Final Allocation"). Furthermore, in
accordance with the Final Allocation as determined hereinabove, WRSKK or its
designee and Kobe by 27 April 2001 shall prepare and conclude a settlement
agreement relating to the sale of Kobe's

2

--------------------------------------------------------------------------------

customer list, goodwill, etc. to WRSKK or its designee ("Customer List
Settlement Agreement") and a settlement agreement relating to JVA and MDA
termination claims, if any ("Termination Settlement Agreement"). The Settlement
Proceeds payable to Kobe by WRSKK pursuant to this Agreement shall be allocated
respectively to the Customer List Settlement Agreement and the Termination
Settlement Agreement pursuant to the Final Allocation determined hereinabove. If
the Final Allocation of Settlement Proceeds results in an increase in any
governmental taxes, duties, licenses, fees, excises, or tariffs now or hereafter
imposed on the payment of the Settlement Proceeds, such charges shall be paid by
the party obligated by law to make such payment, or in lieu thereof, the party
obligated by law to make such payment shall provide an exemption certificate
acceptable to the other party and the applicable authority. If revenue stamps
are required under Japanese law to be affixed to this Agreement, the parties
shall be required to bear the cost of such stamps for the copy in their
possession. Each party shall be responsible for all costs and expenses incurred
on its behalf, including but not limited to attorneys fees, related to this
Agreement and the negotiations and consultations leading up to the formation of
this Agreement.

    Section 5.  Law Governing.  This Settlement Agreement shall be governed by
and construed in accordance with the laws of Japan. The parties hereto hereby
agree that any suits brought hereunder shall be brought in the Tokyo District
Court in Tokyo, Japan, which will have sole and exclusive jurisdiction for the
first instance.

    Section 6.  Attorney Fees.  In the event a suit or action is brought by any
party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees.

    Section 7.  Notices.  Any notice under this Agreement shall be in writing
and shall be effective when actually delivered in person, or the next business
day for notices sent by telefax and promptly confirmed in a manually signed
writing, or three (3) days after being deposited in the mail, registered or
certified, postage prepaid and addressed to the party at the address stated in
this Agreement or such other address as any party may designate by written
notice to the other.

    Section 8.  Waiver.  Failure of any party at any time to require performance
of any provision of this Agreement shall not limit the party's right to enforce
the provision, nor shall any waiver of any breach of any provision be a waiver
of any succeeding breach of any provision or a waiver of the provision itself
for any other provision.

    Section 9.  Assignment.  Except as otherwise provided within this Agreement,
neither party hereto may transfer or assign this Agreement without prior written
consent of the other party.

    Section 10.  Presumption.  This Agreement or any provision thereof shall not
be construed against any party due to the fact that said Agreement or any
provision thereof was drafted by said party.

    Section 11.  Titles and Captions.  All article, section and paragraph titles
or captions contained in this Agreement are for convenience only and shall not
be deemed part of the context nor affect the interpretation of this Agreement.

    Section 12.  Pronouns and Plurals.  All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the Person or Persons may require.

    Section 13.  Entire Agreement.  This Agreement contains the entire
understanding between and among the parties and supersedes any prior
understandings and agreements among them respecting the subject matter of this
Agreement.

3

--------------------------------------------------------------------------------

    Section 14.  Agreement Binding.  This Agreement shall be binding upon the
heirs, executors, administrators, successors and assigns of the parties hereto.

    Section 15.  Further Action.  The parties hereto shall execute and deliver
all documents, provide all information and take or forbear from all such action
as may be necessary or appropriate to achieve the purposes of this Agreement.

    Section 16.  Parties in Interest.  Except as expressly provided herein as to
WRSI, nothing herein shall be construed to be to the benefit of any third party,
nor is it intended that any provision shall be for the benefit of any third
party.

    Section 17.  Savings Clause.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.

[The remainder of this page is intentionally left blank.]

4

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Agreement has been made in duplicate, each of the
parties caused this Agreement to be executed by a duly authorized officer or
agent as of the date first above written, and the parties hereto shall each keep
one (1) original copy of the Agreement.

WIND RIVER SYSTEMS KABUSHIKI KAISHA,
a Japan corporation    
By
 
/s/ GUISEPPE KOBAYASHI   

--------------------------------------------------------------------------------

Giuseppe Kobayashi
Its: Representative Director
 
 
Place and Date of Signing: Tokyo, Japan, 30 March 2001
"WRSKK"
 
 
KOBE STEEL, LTD.,
a Japan corporation
 
 
By
 
/s/ HIROSHI SATOH   

--------------------------------------------------------------------------------

Hiroshi Satoh
Its: Director and Senior Officer
 
 
Place and Date of Signing: Kobe, Japan, 30 March 2001
"Kobe"
 
 

5

--------------------------------------------------------------------------------



QuickLinks


SETTLEMENT AGREEMENT
